Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification has been reviewed and no clear informalities or objections have been noted.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flame generation line” of claims 12 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (WO 2009/070941 A1 with references made to the machine translation) in view of Mazumder (US 2012/0017562).
Regarding claim 1, Lo discloses an apparatus for fuel gas production and combustion comprising: 
a solid fuel feeding unit (10) for receiving and feeding solid fuel; 
a gas producing unit (20) connected to the solid fuel feeding unit (as depicted in Fig. 2) for receiving solid fuel from the solid fuel feeding unit; 
an air feeding unit (24) connected to the gas producing unit (via inlet 22) for feeding air to the gas producing unit (20) to cause a gasification reaction; 
an ash trapping unit (30) connected to the gas producing unit (as depicted in Fig. 2) for separating fly ash and dust from the fuel gas; 
an ash discharging unit (29) connected to the gas producing unit (21) and ash trapping unit (30) comprising a bottom ash discharging part (27) and a fly ash discharging part (bottom of trapping unit 30), 
characterized in that the air feeding unit (compressor 24) comprises a plurality of air feeding parts wherein at least one air feeding part being connected to the gas producing unit (see conduit exiting compressor/fan 24 and entering gas producer 21) and at least one air feeding part being connected to the ash trapping unit (the inlet of the compressor/fan is connected to the cyclone unit 30). 
Lo teaches utilizing the produced fuel gas to “generate electricity” but does not explicitly disclose a burner unit.
Mazumder also discloses a gasification system (see abstract).
Mazumder, like Lo, teaches producing a gas and generating electricity with that gas.  Mazumder teaches feeding the generated gas (syngas) to a combustor of gas turbine to generate electricity (see paragraph 2).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the turbine of Mazumder to the apparatus of Lo, such that it is connected downstream of the ash trapping unit, in order to produce electricity.
Regarding claim 2, Lo further discloses the solid fuel feeding unit (10) comprises an air lock (113) and a conveying pipe (13), the air lock (113) being mounted at an end of conveying pipe (see Fig. 2 where the conveying pipe has a lock 113 at the inlet) while the other end of the conveying pipe (13) is connected to the gas producing unit (as depicted in Fig. 2). 
Regarding claim 4, Lo further discloses the conveying pipe (13) has a conveyor (screw 13) provided inside the conveying pipe, the conveyor (121) is a belt conveyor, chain conveyor, bucket elevator or screw conveyor (screw conveyor, as depicted in Fig. 2), preferably screw conveyor. 
Regarding claims 5 and 6, Lo further discloses the gas producing unit (2) is a chamber with a circular, elliptical or polygonal cross-section (page 6 line 39) being divided into two part: an upper gas producing part (as depicted in annotated Fig. 2 below) and a lower gas producing part (as depicted in annotated Fig. 2 below), the upper gas producing part being connected to the ash trapping unit (via conduit 26) and the lower gas producing part having a cross-sectional area that is reduced from top to bottom (see the conical shape of the lower gas producing part in annotated Fig. 2 below), respectively, and a lower side of the lower gas producing part being connected to the bottom ash discharging part (28, see annotated Fig. 2 below). 

    PNG
    media_image1.png
    586
    562
    media_image1.png
    Greyscale


Regarding claim 7, Lo further discloses the air feeding unit further comprises a blower (24) and air collector (inlet to the blower, such as cavity 34). 
Regarding claim 16, Lo further discloses the fly ash discharging part (30) is a box with a valve (32) for controlling the opening and closing, or a water tank. 
Regarding limitations recited in claim 17 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.

Claims 8-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (WO 2009/070941 A1 with references made to the machine translation) in view of Mazumder (US 2012/0017562) as applied to claim 1 above, and further in view of Xie (US 2010/0058662) and Glock (US 2017/0369801).
Regarding claims 8 and 10, Lo discloses feeding air in to the gas producer at one location, the bottom (22). Lo does not teach a second air feeding part into the upper gas producing part.
Xie also discloses a gasification system (see abstract).
Xie teaches a gasifier (2) that is fed with air at the bottom (21) similar to that of Lo, but also discloses a secondary air inlet at 22 which is located further up the gasifier in the vertical direction (see Fig. 2).  Xie teaches multiple air inlets located above the bottom of the gasifier (such as inlet 22) in order to provide a high temperature air into the middle of the gasifier and assist in removing fine particles of the feed before they leave with the produced gas (paragraph 29).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add a secondary air inlet in the upper gas producing part, as described in Xie, of modified Lo in order to to provide a high temperature air into the middle of the gasifier and assist in removing fine particles of the feed before they leave with the produced gas.
Furthermore, Lo does not teach and third air feeding part on a wall of the ash trapping unit.
Glock also discloses a gasification system (see abstract).
Glock, like Lo, teaches a gas separation system which separates particulates from a produced gas stream (see abstract) and teaches that the filter (2) includes an air inlet in the wall in order to inject oxygen into the gas separator to compete gasification of any unreacted solid feed particulates that were not converted in the gasifier (paragraph 48).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the oxygen inlet of Glock to the wall of the gas separator/ash trapping unit of modified Lo in order to inject oxygen into the gas separator to compete gasification of any unreacted solid feed particulates that were not converted in the gasifier.
Furthermore, Lo, as modified by Mazumder, further discloses an air inlet (fourth air feeding part) that provides oxygen for combustion in the turbine.
Regarding claim 9, Lo teaches an air inlet (21) at the bottom of the lower gas producing part, but is short on details regarding this inlet.  More specifically, Lo does note teach the first air feeding part is a plurality of tubes mounted around the lower gas producing part, preferably in an upwardly-inclined manner. 
Xie, like Lo, teaches an air inlet (21) at the bottom of the gas producing vessel (20) and teaches a plurality of tubes (29) that are directed upward to feed air into the gasifier (paragraph 28).  Xie teaches this as one known method of distributing air into a gasifier. 
As such, modifying the lower air inlet of modified Lo with the tubes/aircaps of Xie amounts to nothing more than a simple substitution of known elements to yield entirely predictable results and would have been obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 11, Lo, as modified by Glock, further discloses the third air feeding part is arranged such that the air feeding direction is in the same direction with the gas flow that enters the ash trapping unit (see Fig. 2 of Glock which illustrates the air inlet near the reference number 13 on the same side/direction as the gas flow from the gasifier 1). 
Regarding claim 13, Lo, as modified by Glock, further discloses the ash trapping unit is a vertical cylinder with a size of diameter being reduced from top to bottom, or a horizontal cylinder (see Fig. 2 of Glock which illustrates a diameter at the top of filter 2 that is larger than it is on the bottom). 
Regarding limitations recited in claim 14 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (WO 2009/070941 A1 with references made to the machine translation) in view of Mazumder (US 2012/0017562) and Xie (US 2010/0058662) and Glock (US 2017/0369801) as applied to claim 8 above, and further in view of Chila (US 2014/0260300).
Regarding claims 12 and 18, modified Lo teaches a fourth air feeding part along with a fuel feeding part to combust the fuel in a turbine.  However, modified Lo does not teach this “group” fourth air feeding part that is in a same direction as a flame generation line, nor does Lo teach the fourth air feeding part located at a back side of the burner. 
Chila also discloses a gas turbine (see abstract).
Chila goes on to teach a fuel nozzle for a gas turbine (such as the gas turbine of modified Lo) that comprise a plurality of air inlets/mixing tubes (18) that are oriented in the same direction as a flame generation line along with being located at the backside of the burner/combustor (see Fig. 2 which illustrates the burner 68 at the backside of the burner unit).  In this instance, the flame generation line will be parallel with the flow as the air/fuel mixture exits the mixing tubes (see Fig. 3).  Chila teaches such a configuration to provide lower manufacturing costs, more uniform air distribution, longer equipment lifetime and/or lower emissions (paragraph 17).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the fuel nozzle of Chila, which includes a “group” of air inlets/mixing nozzles that are parallel with a flame generation line, to the apparatus of modified Lo in order to provide lower manufacturing costs, more uniform air distribution, longer equipment lifetime and/or lower emissions.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (WO 2009/070941 A1 with references made to the machine translation) in view of Mazumder (US 2012/0017562) and Xie (US 2010/0058662) and Glock (US 2017/0369801) as applied to claim 9 above, and further in view of Hoffert (US 4,359,326).
Regarding claim 19, modified Lo teaches the injection of oxygen at the bottom of the gasifier via inlets (29) and teaches the removal of slag from a central discharge port (27).  Lo, however, does not explicitly disclose that the plurality of tubes is mounted in an upward inclined manner.
Hoffert also discloses a gasifier (see abstract).
Hoffert, like modified Lo (modified by Xie), teaches a bottom plate (35) that comprises tubes/nozzles (32) for air to pass to the fluidized bed reactor and also teaches a central ash/slag discharge port (36).  Hoffert goes on to teach that the plate 35 is preferably sloped toward the central ash discharge port in order to facilitate removal of ash from the gasifier via gravity (col. 7 lines 45-51).  Such a slope forms inclined tubes/nozzles to inject air into the gasifier and this is preferred according to Hoffert (col. 8 lines 31-37).  Such a configuration results in upward angled air inlet ports. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the angled ports and sloped plate of Hoffert to the gasifier of modified Lo in order to facilitate removal of ash from the gasifier via gravity.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (WO 2009/070941 A1 with references made to the machine translation) in view of Mazumder (US 2012/0017562) and applied to claim 6 above and further in view of Yang (CN 102260537 with references made to machine translation).
Regarding claim 20, Lo teaches a gasifier with a cylindrical shape (as depicted in Fig. 2), but does not explicitly disclose what shape cylinder this is.  More specifically, Lo does not teach an upper chamber has a polygonal cross section whose distances from all angles to a center are the same.
Yang also discloses a gasifier (see abstract).
Yang teaches a fluidized bed gasifier, similar to that of Lo, is a cylinder shape where the cross section is either round, square, hexagonal, etc. (see paragraph 12).  As such, choosing the cross sectional shape of the gasifier amounts to nothing more than choosing from a finite number of identified, predictable solutions with a reasonable expectation of success and would have been obvious to one of ordinary skill in the art at the time of the invention.

Relevant Prior Art not Cited
US 2010/0040510 – Discloses combining produced gas with oxygen in a reformer (16) as well as sending oxygen to gasifier (5).
US 2013/0142723 – Discloses an ash producing gasifier which sends the produced gas to a cyclonic separator where more ash is separated.
US 2004/0055216 – Discloses a rotary vane with a lock hopper (paragraph 20).
US 2010/0263487 – Discloses multiple air inlets (3 and 4) in a gas producer (1), see paragraph 23.

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. On page 11, Applicant argues that there is no teaching in Lo of providing feed air from the blower 24 to inside the cyclone 31.  The Office notes that Applicant is arguing a limitation that is not present in the claims.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., air being fed into the cyclone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, as best understood, it appears as though Applicant is arguing that the phrase
“the air feeding unit including at least one air feeding part being connected to the ash trapping unit”
discloses that air is being fed into the ash trapping unit.  The Office respectfully disagrees with this argument.  This phrase does not require the air to be sent to the air trapping unit, only that the generically claimed “air feeding part” is connected to the ash trapping unit.  Lo teaches this as the air feeding unit along with the “air feeding part” (which encompasses the compressor of Lo along with the conduits which lead air to and from the compressor) is connected to the ash trapping unit (30).  While the Office recognizes the difference between Applicant’s disclosed invention and Lo, these features are not present in this claim.  Applicant is invited to more clearly define this generic “air feeding part” to more clearly differentiate it from the prior art.
On pages 11-12, Applicant argues:
“there is no teaching or motivation in Lo about intentionally feeding air into the cyclone 31 of the dust removal system 30 from the blower 24 for causing separation for separating fly ash and dust from a fuel gas as claimed.”
The Office Respectfully disagrees with this argument for the same reason as above… Applicant does not claim this limitation.
On page 13, Applicant argues that Mazumdar teaches combusting syngas from a gas processing unit, not an ash trapping unit, as claimed, and therefore one of ordinary skill in the art would not modify Lo.  The Office respectfully disagrees with this argument.  While Mazumdar and Lo are not identical processes, they both produce a combustible gas.  This combustible gas, whether it comes from a gas processing unit or an ash trapping unit, can be combusted for energy purposes and one of ordinary skill in the art would recognize the benefit of including such a burner in Lo to produce energy.
Lastly, on page 13, Applicant argues that one of ordinary skill in the art would not include the burner of Mazumder in Lo to produce electricity because Lo already produces electricity.  The Office respectfully disagrees with this line of argument.  Lo does teach generating electricity, but is short on details regarding how this electricity is produced.  Mazumder provides a solution to how this electricity can be produced (gas turbine).
It is also noted that on page 7, Applicant states the assumption that claim 12 is allowable due to the lack of a prior art rejection and after amendment to correct the 112(b) issues, claim 12 stands as allowable if rewritten in independent form.  The office notes that due to the amendment of claim 12 which sets forth a different claimed “direction” and “flame generation line”, a new prior art rejection is presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725